                                                                                                      �------

•


AO          245B (CASDRev.    02/18) Judgment in a Criminal Case for Revocations                                  FILED
                                                                                                                   DEC 1 9 2018
                                           UNITED STATES DISTRICT CO
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                    UNITED STATES OF AMERICA                               JUDGMENT IN AC
                                                                           (For Revocation ofProbation or Supervised Release)
                                                                           (For Offenses Committed On or After November I,    1987)
                                      v.

                    BOANERGES ROCHE-TUCH ( 1)                                 Case Number:        18CR7045-MMA

                             aka Valentin Roche
                                                                           Craig M. Smith
                                                                           Defendant's Attorney
    REGISTRATION NO.                  78266408

    o -
    THE DEFENDANT:

    1:8:1   admitted guilt to violation of ailegation(s) No.    1 an d 2

    D       was found guilty in violation ofallegation(s) No.
                                                                �������-
                                                                                                          after denial of guilty.

    Accordin�ly, the court has adjudicated that the defendant is guilty of the following aliegation(s):


    Allegation Number                    Nature of Violation

                     1                   nv 1, Committed a federal, state or local offense
                     2                   nv35, Illegal entry into the United States




            Supervised Release is revoked and the defendant is sentenced as provided   in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of           1984.

               IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                           H N. Michael M. Anello
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                       18CR7045-MMA
'   "


    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


    DEFENDANT:                    BOANERGES ROCHE-TUCH                                                    Judgment - Page 2 of 2
    CASE NUMBER:                  18CR7045-MMA


                                                          IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
        Four (4) months, with two (2) months and one (!) day to run concurrent to case l 8cr 1523-MMA and two (2) months
        minus one day to run consecutive to case 18crl523-MMA




        D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
        lZI   The court makes the following recommendations to the Bureau of Prisons:
                   1.    Incarceration in Phoenix to facilitate family visitation.




        D     The defendant is remanded to the custody of the United States Marshal.

        D     The defendant shall surrender to the United States Marshal for this district:

              D     at                                                on

              D     as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        D
              Prisons:

              D     on or before

              D     as notified by the United States Marshal.

              D     as notified by the Probation or Pretrial Services Office.


                                                               RETURN

    I have executed this judgment as follows:

              Defendant delivered on



    at        ______                              , with a certified copy of this judgment.




                                                                         UNITED STATES MARSHAL




                                             By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            18CR7045-MMA
